[Cite as Midgett v. Sheldon, 2021-Ohio-3096.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



DAJUAN MIDGETT                                  :   JUDGES:
                                                :   Hon. W. Scott Gwin, P.J.
        Petitioner                              :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Earle E. Wise, Jr., J.
-vs-                                            :
                                                :
J. STEVE SHELDON, SHERIFF                       :   Case No. 2021 CA 0059
                                                :
        Respondent                              :   OPINION




CHARACTER OF PROCEEDING:                            Writ of Habeas Corpus




JUDGMENT:                                           Dismissed




DATE OF JUDGMENT:                                   September 9, 2021




APPEARANCES:

For Petitioner                                      For Respondent

DARIN AVERY                                         GARY BISHOP
105 Sturges Avenue                                  Prosecuting Attorney
Mansfield, OH 44903                                 VICTORIA MUNSON
                                                    Assitant Prosecuting Attorney
                                                    38 South Park Street
                                                    Mansfield, OH 44902
Richland County, Case No. 2021 CA 0059                                                 2

Wise, Earle, J.

       {¶ 1} On August 13, 2021, Petitioner, Dajuan Midgett, filed a Petition for Writ of

Habeas Corpus. Mr. Midgett asserts he is entitled to immediate release from the Richland

County Jail because the trial court has no authority to hold him pending a jury trial.

Respondent, Sheriff J. Steve Sheldon, Richland County, filed a Motion to Dismiss or in

the Alternative Motion for Summary Judgment. For the reasons that follow, we grant

Sheriff Sheldon’s Motion to Dismiss.

                             FACTS AND PROCEDURAL HISTORY

       {¶ 2} On July 7, 2021, this Court issued a decision reversing Mr. Midgett’s

conviction for various drug offenses, on speedy trial grounds, and vacating his sentence.

See State v. Dajuan Midgett, 5th Dist. Richland No. 2020 CA 0058, 2021-Ohio-2317.

       {¶ 3} The next day, the state appealed our decision to the Ohio Supreme Court

and filed a Motion for Stay. (Ohio Supreme Court Case No. 2021-0850) On July 9, 2021,

the state moved the Richland County Court of Common Pleas to “issue a holder on

Defendant” in the underlying criminal case (Richland Case No. 2019-CR-520) because it

was unlikely the Supreme Court would promptly grant the stay motion. On July 9, 2021,

the trial court issued an order stating:


              As the State has filed its Notice of Appeal along with a Motion to

        Stay before the Ohio Supreme Court on July 8, 2021, this matter remains

        pending. Therefore, the Ohio Department of Rehabilitations (sic) and

        Corrections shall hold Defendant in custody until the Richland County

        Sheriff’s Office can pick up Defendant for transport to the Richland

        County Jail, no later than July 16, 2021.
Richland County, Case No. 2021 CA 0059                                                    3

(Judgment Entry, attached to Petition.)

       {¶ 4} On July 13, 2021, the trial court issued another Judgment Entry

providing, in pertinent part:


              It is hereby ordered that the Richland County Sheriff’s Office shall

        convey Dajuan Midgett * * * from the Belmont Correctional Institution to

        the Richland County Court of Common (sic) no later than July 16, 2021

        for a Jury Trial in accordance with the Fifth District Court of Appeals (sic)

        decision. After the hearing, the Richland County Sheriff’s Office shall

        reconvey the defendant as appropriate. IT IS SO ORDERED.

(Judgment Entry, attached to Petition.)

       {¶ 5} On July 19, 2021 the trial court set bond for Mr. Midgett in the amount of

$150,000. (Judgment Entry, attached to Petition). Mr. Midgett maintains under R.C.

2945.73(D), “ ‘[w]hen an accused is discharged pursuant to division (B) or (C) of this

section, such discharge is a bar to any further criminal proceedings against him based on

the same conduct.’ ” (Petition, ¶ 7) As of the time of filing this opinion, the Ohio Supreme

Court has not decided whether to exercise jurisdiction in the pending appeal or ruled on

the state’s pending Motion for Stay.

       {¶ 6} On August 19, 2021, the Richland County Prosecutor’s Office, on behalf of

Sheriff Sheldon, filed a Motion to Dismiss or in the Alternative Motion for Summary

Judgment. Sheriff Sheldon maintains due to our decision issued in Mr. Midgett’s direct

appeal, ODRC could no longer hold him under R.C. 2953.13. (Motion to Dismiss, p. 1)

This statute provides, in pertinent part:
Richland County, Case No. 2021 CA 0059                                                      4

              When a defendant has been committed to a state correctional

        institution and the judgment by virtue of which the commitment was made

        is reversed on appeal, and the defendant is entitled to discharge * * * the

        clerk of the court reversing the judgment or remanding the case, under

        the seal of the court, shall forthwith certify the reversal or remand to the

        warden of the state correctional institution. The warden, on receipt of the

        certificate, if a discharge of the defendant is ordered, shall forthwith

        discharge the defendant from the state correctional institution.

       {¶ 7} In response to the mandate of R.C. 2953.13, the trial court issued an order

conveying Mr. Midgett to the Richland County Jail where he remains to date.

              CIV.R. 12(B)(6) STANDARD AND HABEAS CORPUS ELEMENTS

       {¶ 8} Sheriff Sheldon asks the Court to dismiss Mr. Midgett’s Petition under either

Civ.R. 12(B)(6) or Civ.R. 56. We find dismissal proper under Civ.R. 12(B)(6) because Mr.

Midgett cannot state a claim entitling him to relief.

       {¶ 9} The purpose of a Civ.R. 12(B)(6) motion is to test the sufficiency of the

complaint. State ex rel. Boggs v. Springfield Loc. School Dist. Bd. of Edn., 72 Ohio St.3d

94, 95, 647 N.E.2d 788 (1995). In order for a case to be dismissed for failure to state a

claim, it must appear beyond doubt that, even assuming all factual allegations in the

complaint are true, the nonmoving party can prove no set of facts that would entitle that

party to the relief requested. Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884

N.E.2d 1067, ¶ 10.

       {¶ 10} If a petition does not satisfy the requirements of a properly filed petition for

writ of habeas corpus or does not present a facially viable claim, it may be dismissed on
Richland County, Case No. 2021 CA 0059                                                    5

motion by the respondent or sua sponte by the court. Flora v. State, 7th Dist. Belmont No.

04 BE 51, 2005-Ohio-2383, ¶ 5. Finally, we are permitted to consider material

incorporated within a complaint as part of that pleading, without having to convert the

matter to a summary judgment proceeding. See Boyd v. Archdiocese of Cincinnati, 2d

Dist. Montgomery No. 25950, 2015-Ohio-1394, ¶ 14 (“Material incorporated in a

complaint may be considered part of the complaint for purposes of determining a Civ.R.

12(B)(6) motion to dismiss.”)

       {¶ 11} “To be entitled to a writ of habeas corpus, a petitioner must show that he is

being unlawfully restrained of his liberty and that he is entitled to immediate release from

prison or confinement.” State ex rel. Whitt v. Harris, 157 Ohio St.3d 384, 2019-Ohio-4113,

137 N.E.3d 71, ¶ 6, citing R.C. 2725.01; State ex rel. Cannon v. Mohr, 155 Ohio St.3d

213, 2018-Ohio-4184, 120 N.E.3d 776, ¶ 10. “[A]n inmate is not usually eligible for habeas

relief until his maximum sentence has expired.” [Citation omitted.] Pence v. Bunting, 143

Ohio St. 3d 532, 2015-Ohio-2026, 40 N.E.3d 1058, ¶ 9. Finally, habeas corpus is not

available when an adequate remedy at law exists. Billiter v. Banks, 135 Ohio St.3d 426,

2013-Ohio-1719, 988 N.E.2d 556, ¶ 8.


                                        ANALYSIS

          1. This Court lost jurisdiction to enforce its decision rendered in the
             direct appeal upon the state’s appeal to the Ohio Supreme Court.

       {¶ 12} First, Mr. Midgett contends because the Ohio Supreme Court has neither

ruled on the state’s request for a stay nor decided to exercise jurisdiction in the state’s

pending appeal, the matter is not pending in the Ohio Supreme Court. Mr. Midgett
Richland County, Case No. 2021 CA 0059                                                      6

concludes this Court therefore has jurisdiction to enforce its order of July 7, 2021.

(Petition, ¶ 11) We disagree.

       {¶ 13} Mr. Midgett’s argument pertains to our jurisdiction to act in his direct appeal,

Richland Case No. 2020 CA 0058, while the state’s appeal is pending before the Ohio

Supreme Court. In State v. Washington, 137 Ohio St.3d 427, 2013-Ohio-4982, 999

N.E.2d 661, the Ohio Supreme Court denied a motion to dismiss pending before the Court

where the trial court resentenced a defendant, in response to the court of appeals’

remand, after the state appealed to the Supreme Court. Id. at ¶ 8. The Supreme Court

found the trial court had no jurisdiction to resentence the defendant once the state filed

its notice of appeal and therefore denied appellee’s dismissal motion. Id. The Court

explained: “An appeal is perfected upon the filing of a written notice of appeal. R.C.

2505.04. Once a case has been appealed, the trial court loses jurisdiction except to take

action in aid of the appeal.” [Citations omitted.] Id.

       {¶ 14} Mr. Midgett cites State v. Thomas, 111 Ohio App.3d 510, 515, 676 N.E.2d

903 (8th Dist.1996) in support of his argument. The Thomas court cited State v. Murphy,

49 Ohio St.3d 293, 551 N.E.2d 1292 (1990). Murphy held a court of appeals retains

jurisdiction until the Ohio Supreme Court exercises its discretionary and exclusive

jurisdiction under Section 2(B)(2)(b), Article IV of the Ohio Constitution. Id. at syllabus.

We acknowledge the Eighth District’s decision in Thomas and the Supreme Court’s

decision in Murphy, appear to conflict with the Supreme Court’s Washington decision.

       {¶ 15} The Eighth District Court of Appeals noted the conflict between Murphy and

Washington in State v. Thomas, 8th Dist. Cuyahoga No. 103406, 2016-Ohio-8326.

However, the Eighth District concluded, as we do here, that “we must follow Washington,
Richland County, Case No. 2021 CA 0059                                                      7

because it is the most recent Supreme Court case to apply the rule regarding jurisdiction

and the filing of a notice of appeal.” Id. at ¶ 13.

       {¶ 16} Therefore, even though the Ohio Supreme Court has not yet decided

whether to exercise jurisdiction in the pending appeal, based on Washington, we lost

jurisdiction to enforce our judgment when the state filed its Notice of Appeal on July 8,

2021. In fact, the only action we are permitted to take is action in aid of the pending

appeal. See generally Yee v. Erie Cty. Sheriff's Dept., 51 Ohio St.3d 43, 44, 553 N.E.2d

1354 (1990), citing In re Kurtzhalz, 141 Ohio St. 432, 48 N.E.2d 657 (1943), paragraph

two of the syllabus, (“When a case has been appealed, the trial court retains all jurisdiction

not inconsistent with the court of appeals' jurisdiction to reverse, modify, or affirm the

judgment.”) Enforcing our order that reversed Mr. Midgett’s conviction and vacated his

sentence would not be an action in aid of the state’s pending appeal.

           2. The state cannot conduct another trial because this Court’s judgment
              was automatically stayed when the state appealed.

       {¶ 17} Second, Mr. Midgett contends the Richland County Common Pleas Court

has no authority to try him again, in the same case, and therefore Sheriff Sheldon cannot

keep him incarcerated pending trial. (Petition, ¶ 13) Sheriff Sheldon indicates in his

response that Mr. Midgett is not being held in anticipation of a retrial. Instead, Sheriff

Sheldon explains the inclusion of this language in the Judgment Entry was a mistake and

it should have stated Mr. Midgett was being transported to Richland County for a bond

hearing. (Motion to Dismiss, p. 3)

       {¶ 18} This may have been the purpose of Mr. Midgett’s transfer, but it is well-

established that a court speaks only through its journal. State ex rel. Industrial Comm. v.

Day, 136 Ohio St. 477, 26 N.E.2d 1014 (1940), paragraph one of the syllabus. Here, the
Richland County, Case No. 2021 CA 0059                                                     8

record indicates Mr. Midgett was transported to the Richland County Jail for a trial in

accordance with our decision. We cannot accept Sheriff Sheldon’s explanation that Mr.

Midgett was transported for a bond hearing, and the trial court merely made a mistake

when it indicated he was transported for a new trial on the previous criminal charges.

       {¶ 19} However, this point is not dispositive of whether Mr. Midgett is entitled to be

released from jail. Rather, we turn to the Ohio Supreme Court’s decision in State v.

Simmans, 21 Ohio St.2d 258, 257 N.E.2d 344 (1970) to answer this question. In

Simmans, the court of appeals vacated a conviction due to problems with an indictment.

Id. at 260. The state appealed. Id. Defendant was released from bond and custody. Id. at

264. No order from the Ohio Supreme Court stayed the court of appeals’ judgment. Id. at

263.

       {¶ 20} The Supreme Court found such an order was not necessary. Id. at 264. The

Court cited R.C. 2505.09 which provides that no appeal shall act as a stay of execution

until a supersedeas bond is executed by the appellant. Id. However, the Court noted R.C.

2505.12 excuses the execution of the bond requirement by any public officer of the state

or political subdivision. Id.

       {¶ 21} Based on these two statutes, the Court set forth the following propositions:


            (1) The appeal to this court is by the state, through the prosecuting

            attorney, to reverse a judgment adverse to it in a criminal proceeding,

            pursuant to R.C. 2953.14; and (2) that judgment is automatically

            stayed without bond given by, or a specific request of, the prosecuting

            attorney who is a public officer of a political subdivision of the state
Richland County, Case No. 2021 CA 0059                                                    9

            properly prosecuting the appeal * * * in his representative capacity as

            such officer.

(Emphasis added.) Id.
       {¶ 22} Simmans has not been overruled and remains good law in Ohio. Therefore,

based on Simmans, when the state appealed our decision to the Ohio Supreme Court,

our decision was automatically stayed. Further, the trial court properly ordered Mr. Midgett

conveyed to the Richland County Jail because a defendant, in a state penitentiary who

has his or her sentence suspended, must be removed to the county jail where he or she

was convicted pending the decision on appeal or termination of the suspension of

sentence and may be released on bail. See R.C. 2953.11. Here, the trial court complied

with the statute by transporting Mr. Midgett to the Richland County Jail and setting bail in

the amount of $150,000.
Richland County, Case No. 2021 CA 0059                                               10

       {¶ 23} For the foregoing reasons, we grant Sheriff Sheldon’s Motion to Dismiss.

       {¶ 24} MOTION GRANTED.

       {¶ 25} CAUSE DISMISSED.

       {¶ 26} COSTS TO PETITIONER.

       {¶ 27} IT IS SO ORDERED.



By Earle E. Wise, Jr., J.

Gwin, P.J. and

Delaney, J. concur.




EEW/ac
[Cite as Midgett v. Sheldon, 2021-Ohio-3096.]